UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut 06506 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes[]No[X] The number of shares outstanding of the issuer’s only class of common stock, as of August 1, 2007 was 25,160,004. - 1 - INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 Consolidated Statement of Income (Loss) for the three and six months ended June 30, 2007 and 2006. 3 Consolidated Statement of Comprehensive Income (Loss) for the three and six months ended June 30, 2007 and 2006. 3 Consolidated Balance Sheet as of June 30, 2007 and December31, 2006. 4 Consolidated Statement of Cash Flows for the six months ended June 30, 2007 and 2006. 6 Notes to the Consolidated Financial Statements. 7 -Statement of Accounting Policies 7 -Capitalization 12 -Regulatory Proceedings 13 -Short-term Credit Arrangements 16 -Income Taxes 17 - Supplementary Information 19 -Pension and Other Benefits 20 - Related Party Transactions 22 -Commitments and Contingencies 22 -Other Commitments and Contingencies 22 -Connecticut Yankee Atomic Power Company 22 -Hydro-Quebec 23 -Environmental Concerns 23 -Claim of Dominion Energy Marketing, Inc. 26 -Gross Earnings Tax Assessment 26 -Property Tax Assessment 27 -Cross-Sound Cable Company, LLC 27 -Segment Information 27 -Discontinued Operations 30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 32 -Major Influences on Financial Condition 32 -UIL Holdings Corporation 32 -The United Illuminating Company 32 -Xcelecom, Inc. 37 -Liquidity and Capital Resources 37 -Financial Covenants 38 -Contractual and Contingent Obligations 38 -Critical Accounting Policies 38 -Off-Balance Sheet Arrangements 38 -New Accounting Standards 38 -Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures. 49 PART II.OTHER INFORMATION Item 1A. Risk Factors 50 Item 4. Submission of Matters to Vote of Security Holders 51 Item 6. Exhibits 51 SIGNATURES 52 - 2 - PART 1.FINANCIAL INFORMATION Item 1.Financial Statement UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (LOSS) AND CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (In Thousands except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating Revenues (Note F) Utility $ 216,732 $ 199,729 $ 491,295 $ 400,014 Non-utility businesses 4 5 8 9 Total Operating Revenues 216,736 199,734 491,303 400,023 Operating Expenses Operation Fuel and energy (Note F) 111,573 96,571 287,690 199,717 Operation and maintenance 55,106 54,551 110,031 111,056 Depreciation and amortization (Note F) 20,944 17,023 40,534 33,497 Taxes - other than income taxes (Note F) 10,314 10,147 21,579 20,986 Total Operating Expenses 197,937 178,292 459,834 365,256 Operating Income 18,799 21,442 31,469 34,767 Other Income and (Deductions), net (Note F) 3,871 3,374 6,833 6,192 Interest Charges, net Interest on long-term debt 5,301 5,330 10,579 10,743 Other interest, net (Note F) 638 84 830 726 5,939 5,414 11,409 11,469 Amortization of debt expense and redemption premiums 409 384 813 770 Total Interest Charges, net 6,348 5,798 12,222 12,239 Income Before Gain on Sale of Equity Investments, Income Taxes, Equity Earnings and Discontinued Operations 16,322 19,018 26,080 28,720 Gain on Sale of Equity Investments (Note A) - - - 18,908 Income Before Income Taxes, Equity Earnings and Discontinued Operations 16,322 19,018 26,080 47,628 Income Taxes (Note E) 6,797 7,884 11,219 20,215 Income Before Equity Earnings and Discontinued Operations 9,525 11,134 14,861 27,413 Income (Loss) from Equity Investments (39 ) (883 ) 48 (342 ) Income from Continuing Operations 9,486 10,251 14,909 27,071 Discontinued Operations, Net of Tax (Note N) 307 (7,251 ) 240 (61,859 ) Net Income (Loss) $ 9,793 $ 3,000 $ 15,149 $ (34,788 ) Average Number of Common Shares Outstanding - Basic 24,998 24,365 24,954 24,345 Average Number of Common Shares Outstanding - Diluted 25,269 24,683 25,231 24,648 Earnings Per Share of Common Stock - Basic: Continuing Operations $ 0.38 $ 0.42 $ 0.60 $ 1.11 Discontinued Operations 0.01 (0.30 ) 0.01 (2.54 ) Net Earnings (Loss) $ 0.39 $ 0.12 $ 0.61 $ (1.43 ) Earnings Per Share of Common Stock - Diluted: Continuing Operations $ 0.38 $ 0.42 $ 0.59 $ 1.10 Discontinued Operations 0.01 (0.30 ) 0.01 (2.51 ) Net Earnings (Loss) $ 0.39 $ 0.12 $ 0.60 $ (1.41 ) Cash Dividends Declared per share of Common Stock $ 0.432 $ 0.432 $ 0.864 $ 0.864 UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net Income (Loss) $ 9,793 $ 3,000 $ 15,149 $ (34,788 ) Other comprehensive income, net of tax: Interest rate cap mark-to-market 5 238 23 238 Other Comprehensive Income 5 238 23 238 Comprehensive Income (Loss) (Note A) $ 9,798 $ 3,238 $ 15,172 $ (34,550 ) The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (Thousands of Dollars) (Unaudited) June 30, December 31, 2007 2006 Current Assets Unrestricted cash and temporary cash investments $ 31,983 $ 63,364 Restricted cash 203 366 Utility accounts receivable less allowance of $3,000 and $2,600 82,822 66,511 Other accounts receivable 18,967 33,741 Unbilled revenues 46,477 33,729 Current regulatory assets 43,666 43,755 Materials and supplies, at average cost 2,861 2,204 Deferred income taxes 9,318 9,303 Refundable taxes, net 19,597 29,609 Prepayments 4,013 2,942 Other current assets 2,741 2,655 Current assets of discontinued operations held for sale 13,123 10,406 Total Current Assets 275,771 298,585 Other investments 14,053 9,985 Property, Plant and Equipment at original cost In service 869,728 838,072 Less, accumulated depreciation 302,523 290,742 567,205 547,330 Construction work in progress 150,354 99,684 Net Property, Plant and Equipment 717,559 647,014 Regulatory Assets (future amounts due from customers through the ratemaking process) 635,502 660,174 Deferred Charges and Other Assets Unamortized debt issuance expenses 6,712 7,105 Other long-term receivable 8,377 7,313 Other 1,047 1,142 Total Deferred Charges and Other Assets 16,136 15,560 Long-term assets of discontinued operations held for sale 411 175 Total Assets $ 1,659,432 $ 1,631,493 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET CAPITALIZATION AND LIABILITIES (Thousands of Dollars) (Unaudited) June 30, December 31, 2007 2006 Current Liabilities Notes payable $ 46,000 $ - Current portion of long-term debt 78,286 78,286 Accounts payable 81,821 78,192 Dividends payable 10,822 - Accrued liabilities 27,549 28,165 Current regulatory liabilities 10,410 21,877 Interest accrued 4,005 4,047 Current liabilities of discontinued operations held for sale 12,086 19,284 Total Current Liabilities 270,979 229,851 Noncurrent Liabilities Purchase power contract obligation 29,625 38,836 Pension accrued 43,593 45,961 Connecticut Yankee contract obligation 27,328 28,923 Other post-retirement benefits accrued 35,904 35,002 Other 7,744 3,258 Total Noncurrent Liabilities 144,194 151,980 Deferred Income Taxes(future tax liabilities owed to taxing authorities) 329,115 326,247 Regulatory Liabilities(future amounts owed to customers through the ratemaking process) 57,561 54,125 Long-term liabilities of discontinued operations held for sale 248 106 Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt 404,317 408,603 Common Stock Equity Common stock 327,072 323,383 Paid-in capital 10,092 15,363 Capital stock expense (2,170 ) (2,170 ) Unearned employee stock ownership plan equity (2,137 ) (2,612 ) Accumulated other comprehensive loss (34 ) (57 ) Retained earnings 120,195 126,674 Net Common Stock Equity 453,018 460,581 Total Capitalization 857,335 869,184 Total Liabilities and Capitalization $ 1,659,432 $ 1,631,493 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Thousands of Dollars) (Unaudited) Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net income (loss) $ 15,149 $ (34,788 ) Adjustments to reconcile net income to net cash provided by operating activities: (Gain) on sale of equity investments - (18,908 ) (Gain) on settlement of note receivable (577 ) - Loss on sale of assets of discontinued operations held for sale - 860 Goodwill impairment - 85,004 Depreciation and amortization 30,916 24,584 Purchase power contract amortization (Note F) 10,414 10,603 Purchase power above market fuel expense credit (Note F) (10,414 ) (10,603 ) Deferred income taxes (465 ) (38,069 ) Stock-based compensation expense (Note A) 1,736 2,580 Excess tax benefits from share-based compensation (293 ) (315 ) Pension expense 7,062 8,303 Allowance for funds used during construction - equity (1,281 ) (1,642 ) Excess generation service charge (7,677 ) (4,668 ) Other non-cash items (net) 344 265 Changes in: Accounts receivable (9,098 ) 16,379 Materials and supplies (656 ) (2,700 ) Prepayments (1,167 ) (2,960 ) Accounts payable (8,712 ) (3,224 ) Interest accrued (42 ) (154 ) Taxes accrued and refundable 10,020 7,161 Accrued pension expense (4,226 ) - Accrued Liabilities (1,964 ) (11,010 ) Other assets (14,802 ) 8,219 Other liabilities 4,108 (10,757 ) Total Adjustments 3,226 58,948 Net Cash provided by (used in) Operating Activities 18,375 24,160 Cash Flows from Investing Activities Non-utility minority interest investments, net - (153 ) Proceeds from Cross-Sound Cable Project - 23,787 Proceeds from sale of equity investments - 100,949 Proceeds from sale of Steel Point 4,600 - Proceeds from settlement of note receivable 2,500 - Proceeds from sale of assets of discontinued operations held for sale - 2,450 Deferred payments in prior acquisitions - (9,382 ) Plant expenditures including AFUDC debt (84,983 ) (26,219 ) Changes in restricted cash 162 207 Net Cash provided by (used in) Investing Activities (77,721 ) 91,639 Cash Flows from Financing Activities Issuances of common stock 682 1,511 Excess tax benefits from share-based compensation 293 315 Payments on long-term debt (4,286 ) (4,286 ) Notes payable - short-term, net 46,000 (25,577 ) Expenses of issuances (35 ) - Payment of common stock dividend (10,806 ) (21,046 ) Other - 6,079 Net Cash provided by (used in) Financing Activities 31,848 (43,004 ) Cash and Temporary Cash Investments: Net change for the period (27,498 ) 72,795 Balance at beginning of period 63,364 28,860 Balance at end of period 35,866 101,655 Less cash and temporary cash investments of discontinued operations at end of period 3,883 - Continuing operations balance at end of period $ 31,983 $ 101,655 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (A) STATEMENT OF ACCOUNTING POLICIES Basis of Presentation UIL Holdings Corporation (UIL Holdings) primarily operates its regulated utility business.The utility business consists of the electric transmission and distribution operations of The United Illuminating Company (UI).UIL Holdings also has a non-utility business,United Capital Investments, Inc. (UCI), which primarily holds passive minority ownership interests in two investment funds.The non-utility businesses previously included (1) a minority ownership interest in Bridgeport Energy, LLC (BE) held by United Bridgeport Energy, Inc. (UBE) until the completion of the sale of that interest to an affiliate of Duke Energy on March 28, 2006, (2) UCI’s minority ownership interest in Cross-Sound Cable Company, LLC (Cross-Sound) until the completion of the sale of that interest to Babcock & Brown Infrastructure Ltd. on February 27, 2006, and (3) the operations of Xcelecom, Inc. (Xcelecom) until the substantial completion of the sale of that business effective December31, 2006.The remaining Xcelecom businesses are further described in Note A, “Discontinued Operations / Assets Held for Sale.” UIL Holdings is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.UIL Holdings’ Consolidated Financial Statements should be read in conjunction with the consolidated financial statements and the notes thereto included in UIL Holdings’ Annual Report on Form 10-K for the year ended December31, 2006.Such notes are supplemented below. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission rules and regulations.UIL Holdings believes that the disclosures made herein are adequate to make the information presented not misleading.The information presented in the consolidated financial statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the six months ended June30, 2007 are not necessarily indicative of the results that will be achieved for the entire fiscal year ending December31, 2007. Certain amounts previously reported in the Consolidated Statement of Cash lFows have been reclassified to conform to the current presentation, due to minor changes in presentation related to the additional breakout of non-cash operating activities. Property, Plant and Equipment UI accrues for estimated costs of removal for certain of its plant-in-service.Such removal costs are included in the approved rates used to depreciate these assets.At the end of the service life of the applicable assets, the accumulated depreciation in excess of the historical cost of the asset provides for the estimated cost of removal.In accordance with Statement of Financial Accounting Standard (SFAS) No. 143, “Accounting for Asset Retirement Obligations,” UI’s accrued costs of removal have been recorded as a regulatory liability.Accrued costs of removal as of June 30, 2007 and December 31, 2006, totaled $4.1 million and $4.4 million, respectively. - 7 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Goodwill and Other Intangible Assets Effective January 1, 2002, UIL Holdings adopted SFAS No.142, “Goodwill and Other Intangible Assets.”This statement modified the accounting and reporting of goodwill and intangible assets.On April 26, 2006, UIL Holdings announced its intention to divest its wholly-owned subsidiary, Xcelecom, completing its corporate strategic realignment to focus on its regulated electric utility, UI.This event required goodwill to be measured for impairment, and a pretax goodwill impairment charge of $85.0 million was recorded during the first quarter of 2006, based on UIL Holdings’ intent to divest and estimates of fair value as determined by indicative third party bids.In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” (SFAS No. 144) the impairment is included in discontinued operations.See below, “Note (A) - Discontinued Operations / Assets Held For Sale.”As of June 30, 2007 and December 31, 2006, UIL Holdings had no remaining goodwill recorded on its consolidated balance sheet. Impairment of Long-Lived Assets and Investments SFAS No. 144 also requires that rate-regulated companies recognize an impairment loss when a regulator excludes all or part of a cost from rates, even if the regulator allows the company to earn a return on the remaining costs allowed.Under this standard, the probability of recovery and the recognition of regulatory assets under the criteria of SFAS No.71, “Accounting for the Effects of Certain Types of Regulation,” must be assessed on an ongoing basis.Determination that certain regulatory assets no longer qualify for accounting as such could have a material impact on the financial condition of both UI and UIL Holdings.At June30, 2007 and December 31, 2006, UI, as a rate-regulated entity, did not have any assets that were impaired under this standard. Discontinued Operations / Assets Held for Sale SFAS No. 144 also addresses the accounting for, and disclosure of, long-lived assets to be disposed of by sale.Under SFAS No. 144, a long-lived asset or group of assets (disposal group) is classified as discontinued operations when (1) the company commits to a plan to sell the long-lived asset (disposal group) within a 12-month period, (2) there will be no significant continuing involvement following the sale, and (3) certain other criteria set forth in the statement are satisfied.In such a case: · The long lived-assets (disposal group) are measured at the lower of its carrying value or fair value, less costs to sell, and will be classified as held for sale on the Consolidated Balance Sheet. · The long-lived assets (disposal group) are not depreciated (amortized) while it is classified as held for sale. · The related operations of the long-lived assets (disposal group) are reported as discontinued operations in the consolidated statement of operations, with all comparable periods restated. · The operations and cash flows of the disposal group are eliminated from ongoing operations. On April 26, 2006, UIL Holdings announced its intention to divest its wholly-owned subsidiary, Xcelecom.With the announcement, Xcelecom met the criteria set forth in SFAS No. 144 to be classified as held for sale and is reported as such in UIL Holdings’ Form 10-Q for the quarters endedJune 30, 2007 and 2006.UIL Holdings has substantially completed the sale of the Xcelecom business.One subsidiary of Xcelecom, Thermal Energies, Inc. (TEI), with a current equity value of $0.5 million, continues to be held for sale.UIL Holdings was unable to complete the sale of TEI during the 12-month period after April 26, 2006, due to circumstances beyond its control related to changes in the structure of the proposed plan of the sale of the other Xcelecom subsidiaries.The entity is currently being actively marketed and management expects to sell the entity.As such, the operating results and financial position have been included as discontinued operations held for sale in the accompanying Consolidated Balance Sheet and Consolidated Statement of Income (Loss)s. Major classes of assets and liabilities of Xcelecom as of June 30, 2007, consisted of current assets of $13.1 million, property, plant and equipment of $0.4 million, current liabilities of $12.1 million and non-current liabilities of $0.2 million. - 8 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Earnings per Share The following table presents a reconciliation of the basic and diluted earnings per share calculations for the three and six months ended June 30, 2007 and June 30, 2006: Income Applicable to Common Stock Average Number of Shares Outstanding Earnings per Share (In Thousands, except per share amounts) Six Months Ended June 30: 2007 Basic earnings from continuing operations $ 14,909 24,954 $ 0.60 Basic earnings (loss) from discontinued operations 240 24,954 0.01 Basic earnings (loss) 15,149 24,954 0.61 Effect of dilutive stock options (1) - 277 (0.01 ) Diluted earnings (loss) $ 15,149 25,231 $ 0.60 2006 Basic earnings from continuing operations $ 27,071 24,345 $ 1.11 Basic earnings (loss) from discontinued operations (61,859 ) 24,345 (2.54 ) Basic earnings (loss) (34,788 ) 24,345 (1.43 ) Effect of dilutive stock options (1) - 303 0.02 Diluted earnings (loss) $ (34,788 ) 24,648 $ (1.41 ) Three Months Ended June 30: 2007 Basic earnings from continuing operations $ 9,486 24,998 $ 0.38 Basic earnings (loss) from discontinued operations 307 24,998 0.01 Basic earnings (loss) 9,793 24,998 0.39 Effect of dilutive stock options (1) - 271 - Diluted earnings (loss) $ 9,793 25,269 $ 0.39 2006 Basic earnings from continuing operations $ 10,251 24,365 $ 0.42 Basic earnings (loss) from discontinued operations (7,251 ) 24,365 (0.30 ) Basic earnings (loss) 3,000 24,365 0.12 Effect of dilutive stock options (1) - 318 - Diluted earnings (loss) $ 3,000 24,683 $ 0.12 (1) Reflecting the effect of dilutive stock options, performance shares and restricted stock. (2) Dilutive securities diluted earnings from continuing operations by $0.01 per share for the six months ended June 30, 2007, but did not dilute earnings from continuing operations for the three months ended June 30, 2007 or discontinued operations for the three and six months ended June 30, 2007.Dilutive securities did not impact the earnings from continuing operations or loss from discontinued operations for the three months ended June 30, 2006.Dilutive securities diluted earnings from continuing operations by $0.01 per share and diluted the loss from discontinued operations by $0.03 per share for the six months ended June 30, 2006. All outstanding stock options to purchases shares of common stock were included in the computation of diluted earnings per share for the three and six months ended June 30, 2007.Stock options to purchase 471,757 shares of common stock were outstanding but not included in the computation of diluted earnings per share for the three and six months ended June 30, 2006, respectively, because the options’ exercise prices were greater than the average market price of the common shares during such periods. - 9 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Stock-Based Compensation On January 1, 2006, UIL Holdings adopted SFAS No. 123 (Revised), “Share-Based Payment” (SFAS No. 123R), which is a revision of SFAS No. 123, “Accounting for Stock-Based Compensation” (SFAS No. 123) and supersedes Accounting Principles Board (APB) No.25, “Accounting for Stock Issued to Employees” (APB No. 25).Under the modified prospective method of adoption, pursuant to SFAS No. 123R, options granted after December 31, 2005 are expensed based on their fair value at date of grant over the vesting period, following the non-substantive vesting approach. In 2004, UIL Holdings implemented a performance-based long-term incentive arrangement under the UIL Holdings 1999 Amended and Restated Stock Plan (Plan) pursuant to which certain members of management have the opportunity to earn a pre-determined number of performance shares, the number of which is predicated upon the achievement of various pre-defined performance measures.These performance shares vest at the end of the three-year cycle with the actual issuance of UIL Holdings’ common stock in respect of such shares following the end of each three-year cycle.A new three-year cycle begins in January of each year.UIL Holdings records compensation expense for these performance shares ratably over the three-year period, except in the case of retirement-eligible employees, for whom compensation expense is immediately recognized in accordance with SFAS No. 123R, based on the value of the expected payout at the end of each year relative to the performance measures achieved.An additional $0.5 million of compensation expense was recorded in the first quarter of 2007 in regards to retirement-eligible employees based on the adoption of SFAS No. 123R retirement-eligible provisions.A target amount of 81,750 performance shares were granted during the first quarter of 2007; the average of the high and low market price on the date of grant was $35.585 per share.In March 2007, 84,957 vested shares were issued to members of management and receipt of 40,883 vested shares was deferred.The number of deferred shares that ultimately will be issued is subject to the employees’ personal income tax election. In March 2007, UIL Holdings granted a total of 2,213 shares of restricted stock to its President and Chief Executive Officer, James P. Torgerson, and 4,215 shares of restricted stock to its Senior Vice-President and General Counsel, Linda L. Randell, under the Plan and in accordance with their employment agreements; the average of the high and low market price on the date of those grants was $35.585 per share.Compensation expense for this restricted stock is recorded ratably over the five-year vesting period for such restricted stock.In the first quarter of 2007, 3,849 shares of restricted stock previously granted to Mr. Torgerson vested. In March 2007, UIL Holdings granted a total of 22,512 shares of restricted stock to non-executive directors under the Plan; the average of the high and low market price on the date of grant was $35.585 per share.Compensation expense for this restricted stock is recorded ratably over the three-year vesting period for such restricted stock, except in the case of retirement - eligible directors, for whom compensation expense is accelerated in accordance with SFAS No. 123R.In March 2007, 33,333 shares of restricted stock previously granted to directors vested, of which 8,000 shares were issued to directors who did not elect to have their vested shares deferred. Total stock-based compensation expenses were $1.7 million and $2.6 million, for the six months ended June 30, 2007 and 2006, respectively, and $0.5 million and $1.2 million, for the three months ended June 30, 2007 and 2006, respectively. Comprehensive Income Comprehensive income is equal to net income plus an interest rate cap mark-to-market adjustment related to the $64.5 million principal amount of Pollution Control Refunding Revenue Bonds.For each of the three and six months ended June 30, 2007, comprehensive income was of an immaterial amount, after-tax.For each of the three and six months ended June 30, 2006, comprehensive income was $0.2 million, after-tax.For further information regarding this interest rate cap transaction, see “Note (B) –
